Citation Nr: 0001997	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 until 
March 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1991 from the Los Angeles, California 
Regional Office (RO).  That determination granted service 
connection for bursitis of the right shoulder, and assigned a 
noncompensable evaluation, effective from March 11, 1991.  

This case was remanded by the Board in July 1996 and is once 
again before the signatory Member for appropriate 
disposition.


FINDINGS OF FACT

1.  Prior to August 6, 1992, the service-connected right 
shoulder bursitis was manifested by pain, including on use, 
numbness, tingling and weakness, productive of functional 
impairment comparable to no more than limitation of motion of 
the arm at shoulder level.

2.  Since August 6, 1992, the service-connected right 
shoulder bursitis has been manifested by subjective 
complaints of pain productive of no objectively demonstrated 
functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for right 
shoulder bursitis between March 11, 1991 and April 2, 1992, 
and between June 1, 1992 and August 5, 1992 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (1999); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

2.  The criteria for a compensable rating for right shoulder 
bursitis, from August 6, 1992, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 
4.71a, Diagnostic Codes 5019, 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the July 1991 rating decision appealed was 
the initial rating decision granting service connection for 
right shoulder bursitis.  In instances in which the veteran 
disagrees with the initial rating, staged ratings are to be 
considered in order to reflect the changing level of severity 
of a disability during this period.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based,
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999). 

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1999).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (1999).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups." 

Bursitis is rated, as degenerative arthritis, on the basis of 
limitation of motion of the affected parts. 38 C.F.R. 
§ 4.171a, Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that motion be 
limited to midway between the side and shoulder level.  
38 C.F.R. § 4.171a, Diagnostic Code 5201.


FACTS

As noted above, service connection has been established for 
the disability at issue effective from March 11, 1991, the 
day following the veteran's discharge from service.  Upon 
initial post service VA examination in May 1991, the 
appellant complained of right shoulder pain.  Motion of the 
right arm included abduction, anterior flexion, external 
rotation and internal rotation to 180, 180, 45 and 90 
degrees, respectively.  

Medical reports dated in March 1992 were received from R. D. 
Ferkel, M.D., who indicated that the appellant reported 
increased right shoulder symptomatology including 
intermittently severe pain aggravated by overhand motion and 
playing sports.  It was noted that he had trouble sleeping on 
this right side and was taking anti-inflammatories for 
swelling.  Some numbness and tingling were reported.  

Physical examination disclosed slight-to-minimal atrophy of 
the right shoulder compared to the left.  Impingement tests I 
and II were positive, and supraspinatus and drop arm tests 
revealed pain and weakness.  Forward flexion and abduction 
were to 180 degrees, each.  External and internal rotation 
were each 80 degrees.  Strength was 4+/5 in all planes.  
Neurovascular status was intact and X-rays disclosed no 
abnormal findings.  Assessments of right impingement of the 
shoulder, and rule out a right rotator cuff tear, were 
rendered.  The veteran underwent multiple operative 
procedures of the right shoulder in April 1992.  The record 
reflects that he was granted a temporary total (100 percent) 
convalescence evaluation under the provisions of 38 C.F.R. 
§ 4.30 (paragraph 30) from April 3, 1992 to May 31, 1992.  

Private clinical records show follow-up evaluation was 
performed in April 1992, after surgery, when the veteran had 
general range of motion without pain.  It was noted that 
Codman exercises were performed without pain and that 
neurovascular status was intact.  The surgical wounds were 
observed to be well healed.  In June 1992, it was reported 
that the impingement tests were negative and strength was 
4/5.  There was no evidence of instability.  It was felt that 
he needed a lot more work with rehabilitation but that he had 
not done much physical therapy.  It was determined that the 
appellant was temporarily totally disabled for his job with 
UPS.  On August 6, 1992, it was found that the veteran had 
fully recovered, had no pain or problems, had full range of 
motion with normal strength and no evidence of instability, 
and that he could return to work without restrictions.  

The veteran's treating physician, Dr. Ferkel, wrote in 
November 1996 that he had not seen the appellant after he was 
released to full duty effective August 6, 1992.  It was 
stated that the veteran was fully recovered and was not 
disabled the last time he had seen him.  Dr. Ferkel submitted 
an identical letter in January 1999 when requested by the RO 
to provide a more current clinical update on the appellant's 
right shoulder status.  

Pursuant to a Board remand of July 1996, the veteran was 
scheduled for a VA orthopedic examination in January 1997 but 
failed to report.  As evidenced by a Report of Contact dated 
in February 1997, he later called to say that he had been 
ill.  It was noted at that time that he requested that his 
examination be rescheduled.  The record reflects that the 
appellant was given opportunities to report for VA orthopedic 
examinations in May 1997 and August 1997.  However, he did 
not report for any of those scheduled VA examinations and no 
explanation was given for his failure to appear.  There is no 
indication in the record that he did not receive notification 
of the VA examinations or that correspondence sent to him was 
returned.  The veteran most recently declined to appear for 
VA a examination scheduled in March 1999 despite being 
specifically advised as to the importance of reporting for VA 
examinations and the consequences in letters to him dated in 
June and July 1998.  

In this regard, the Board finds that the duty to assist the 
appellant has been fully complied with to the extent 
feasible.  However, the duty to assist is not a one-way 
street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The veteran 
must take some responsibility in helping to develop his 
claim.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (1999).


Analysis

Prior to August 6, 1992

The Board observes that upon review of the clinical record in 
light of Fenderson, it is found that the veteran was shown to 
have a 50 percent reduction in external rotation, and also 
complained of right shoulder pain upon VA examination in May 
1991.  Evidence of a symptomatic right shoulder, including 
numbness, tingling and pain resulting in activity 
restrictions was also documented in private clinical records 
dated in March 1992, prior to surgery on April 3, 1992.  It 
is thus found that right shoulder symptoms were indicative of 
functional loss comparable to no more than limitation of 
motion of the arm at shoulder level, occasioned by pain, from 
the date of service discharge.  Consequently, that Board 
finds that a 20 percent disability evaluation is warranted 
for the disability at issue from March 11, 1991 until April 
2, 1992, with consideration of DeLuca.

As noted previously, after the appellant underwent surgery in 
April 1992, he was awarded a temporary total convalescence 
rating for the period from April 3, 1992 to May 31, 1992.  
Although the record reflects that he was found to have full 
range of motion after his operation, the right shoulder 
continued to be symptomatic to some extent, as strength was 
noted to be decreased in June 1992, and that he needed 
additional therapy.  It is demonstrated that it was not until 
August 6, 1992 that the veteran was determined to be fully 
recovered.  Under the circumstances the Board is of the 
opinion that a 20 percent evaluation was also warranted 
between the period of June 1, 1992 and August 5, 1992.  
Therefore, resolving doubt in favor of the veteran, the Board 
concludes that the disability picture between March 11 1991 
and April 2, 1992 and between June 1, 1992 and August 5, 1992 
more nearly approximates the criteria for a 20 percent 
"staged" rating under Diagnostic Code 5019 for the dates 
cited above.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.321, 38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998); 
Fenderson.

From August 6, 1992

The Board observes that although the veteran now maintains 
that the symptoms associated with his service-connected right 
shoulder disorder warrant a compensable evaluation, the 
preponderance of the evidence is against a finding that there 
has been clinical demonstration that the required criteria 
have been met.  His treating physician, Dr. Ferkel, wrote in 
November 1996 and January 1999 that he had not seen the 
appellant since August 1992; that he was fully recovered at 
that time and had been released to full duty without 
restrictions.  Although the veteran states that he now has 
right shoulder pain, there is no clinical evidence of record 

which corroborates his assertions of compensable disability 
because he failed to comply with the RO's requests to be 
examined on multiple occasions between 1997 and 1999.  
Consequently, there is no contemporaneous clinical evidence 
which shows any functional loss associated with the right 
shoulder.  Although the appellant's representative has 
requested that the case be remanded in order to schedule him 
for another VA examination, the Board points out that he has 
been afforded a number of opportunities in this respect, and 
there is no indication in the record that he would appear if 
given another opportunity.  Moreover, the appellant himself 
is always free to reopen his claim for an increased rating in 
this regard, and to express his willingness to report for a 
VA examination.  As such, the preponderance of the evidence 
is against a compensable rating for the service-connected 
right shoulder disability from August 6, 1992.


ORDER

A rating of 20 percent between March 11, 1991 and April 2, 
1992 and between June 1, 1992 and August 5, 1992 for right 
shoulder bursitis is granted, subject to controlling 
regulations governing the payment of monetary awards.  

An evaluation in excess of zero percent from August 6, 1992 
for right shoulder bursitis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

